1                                       UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                      ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY AS TRUSTEE FOR INDYMAC
      INDX MORTGAGE LOAN TRUST 2006-
5                                                         2:17-cv-00242-JAD-VCF
      AR14, MORTGAGE PASS-THROUGH
      CERTIFICATES SERIES 2006-AR14,                      ORDER
6
                           Plaintiff,
7
      vs.
8
      EDDIE HADDAD; WEXFORD VILLAGE
9     HOMEOWNERS ASSOCIATION,

10
                            Defendants.

11
            Before the court is the DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE

12
     FOR INDYMAC INDX MORTGAGE LOAN TRUST 2006-AR14, MORTGAGE PASS-THROUGH

13
     CERTIFICATES SERIES 2006-AR14 v. EDDIE HADDAD; WEXFORD VILLAGE HOMEOWNERS

14
     ASSOCIATION, case number 2:17-cv-00242-JAD-VCF.

15
            The parties have notified the court that they have reached a settlement. No proposed stipulation

16
     and order for dismissal has been filed.

17
            Accordingly,

18
            IT IS HEREBY ORDERED that a status hearing is scheduled for 11:00 AM, January 21, 2020, in

19
     Courtroom 3D. The status hearing will be vacated upon the filing of a proposed stipulation and order for

20
     dismissal.

21
            DATED this 8th day of January, 2020.
                                                                _________________________
22                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25
